Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known detection electrode door handle system configurations thereof. However, none of the references alone or in combination teach: “An operation input device comprising: a substrate formed of an insulator; a plurality of detecting electrodes provided on a surface of the substrate; and an integrated circuit, wherein the integrated circuit detects capacitance generated between each of the plurality of detecting electrodes and an operation body when the operation body is positioned in proximity to the substrate, and determines that a gesture operation, by the operation body, is performed when a duration from when the capacitance becomes greater than or equal to a first threshold to when the capacitance becomes greater than or equal to a second threshold is greater than or equal to a predetermined value, or when a length in which the operation body is moved from when the capacitance becomes greater than or equal to the first threshold to when the capacitance becomes greater than or equal to the second threshold is greater than or equal to a predetermined value, the first threshold being a threshold for the capacitance, and the second threshold being greater than the first threshold.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626